Fourth Court of Appeals
                                 San Antonio, Texas
                                      October 21, 2015

                                    No. 04-15-00473-CV

        TEXAS DEPARTMENT OF INSURANCE—DIVISION OF WORKERS’
        COMPENSATION and Commissioner Ryan Brannan, in his official capacity,
                               Appellants

                                              v.

                                    David BRUMFIELD,
                                          Appellee

                 From the 288th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015-CI-07374
                           Honorable Larry Noll, Judge Presiding


                                       ORDER
        Appellee’s motion for extension of time to file his brief is GRANTED. Appellee’s brief
is due on November 19, 2015.


                                                   _________________________________
                                                   Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of October, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court